COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


 LAWRENCE E. MEYERS, AS                             §
 MANAGER OF THE RAMON
 BURSTYN IRREVOCABLE TRUST,                         §
                                                                       No. 08-19-00108-CV
                                 Appellant,         §
                                                                         Appeal from the
 v.                                                 §
                                                                       345th District Court
 8007 BURNET HOLDINGS, LLC,                         §
 JOHN REESE NELSON, ANTONIO                                          of Travis County, Texas
 CALVO, LINDA CALVO, J.M.N.                         §
 ENTERPRISES, LLC, and 8007                                         (TC# D-1-GN-16-006155)
 BURNET ROAD, AUSTIN, TEXAS,                        §
 IN REM,
                                                    §
                                 Appellees
                                                    §

                                          JUDGMENT

        The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, all costs in this Court, and the conditional attorney’s

fees found by the trial court for a successful appeal to the court of appeals. See TEX. R. APP. P.

43.5. This decision shall be certified below for observance.

        IT IS SO ORDERED THIS 22ND DAY OF JANUARY, 2020.


                                                JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.